Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claim 7 implies 
a) that a rotation of a magnet causes a magnetic field;
b) that there is such an arrangement of the rotating magnet and the core, of not described structure, such that a steady DC charge is supplied to the part called the splitter.  
a) a magnet causes a magnetic field whether or not it is rotated;
b) a more complicated structure than cited is required to produce a steady DC charge.  By the physics law of induction, there is no electromagnetic structure to induce a one way flow of electric charge from a conductive core via a magnet rotating around a circular path in the vicinity of the conductive core. By the physics law of induction, the appropriately oriented wire or coil with produce a first polarity of voltage in the wire or core when the magnetic field is increasing in magnitude, and the opposite polarity of voltage when the magnetic field is decreasing.  As such the claimed structure is inoperative. 
To overcome the rejection, the examiner suggests the applicant amend the claim to include a rather more complicated structure, that is operative to produce charge. 
Claim 8-12 are rejected for the reasons applied to claim 7. 
Claim 1 is similar to claim 7, but has further problems. Claim 1 recites 
a) that a rotation of a magnet causes a magnetic field;
b) a device that generates a charge presumably from the at least one magnet and that there is such an arrangement of the rotating magnet and the core, of not described structure, such that the steady DC charge is supplied from a discharge point to the part called the splitter.  
The comments applied to claim 7 also apply to claim 1
Claim 1 also recites
c) a frictionless surface and the conductive core is positioned on the frictionless surface; and 
d) wherein said magnetic field is sustained by the at least one magnet and enabling the electric charge to be perpetual as long as the device is powered and the at least one magnet is rotating. 
Regarding claim 1
c) there is no frictionless surface in nature.  Typically in a electricity generating devices however, there is an air gap between the rotating part and the non-rotating so the interface between the at least one magnet and the conductive core should be an air gap;
d) perpetual motion and perpetual generation of charge is not possible under the laws of physics.  If the stationary conductive core is magnetically coupled to rotating magnet, the conductive core when producing electricity will produce a back electromagnetic force, which will have the effect of braking rotating magnet. To continue producing power or charge a constant torque would have to be applied to a shaft attached to the rotating magnet.  If a person gives the cover a quick twist, its motion will be quickly braked by the back electromotive force.  As such the perpetual motion of the rotating part is inoperative as defined. 
Claim 2-6 are rejected for the reasons applied to claim 1. 
Claim 13 has all the items 1-4 of claim 1.  Claim 13 is considered inoperative for all the reasons applied to 1- in the rejection of claim 1


Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 7 recites a core in an infinite loop, but the specification teaches loop of a finite size.  The ordinary meaning of core is a laminated iron item for used with a coil. Iron being ferromagnetic is conductive of a magnetic field. Claim 7 recites rotation causing a magnetic field, but the magnet in the specification will in and of itself produce a magnetic field, The specification does not describe how rotation with produce additional magnetic field.  Claim 7 recites “causing a magnetic field such that a charge is generated” and if the applicant is invoking a means plus interpretation the specification does not fully describe in how a magnetic field generates a charge.  Appropriate amendments are requested that are enabled by the specification. 
The examiner will note generally what is recognized in the art: Where a magnet is moved in a circular path, this causes the static magnetic field of the magnet to be a time varying magnetic field.   Where there is a time varying magnetic field across a wire or wire loop the combination induces a time varying voltage in the wire or wire loop, but it does not produce a charge.  The voltage across the wire or loop varies in voltage and polarity.  A circuit that includes the loop with the time varying voltage and a rectifier (i.e. diodes) produces a DC voltage that varies in time, but not polarity (the diode blocking voltage of the opposite polarity).  This circuit combined with a load across the output mimics what is called producing a charge. The output of this circuit can charge a capacitor to a voltage and provide power to a load. 
Claim 7 cites a circuit item called a splitter. There is no off the shelf item called a splitter that has the function of splitting charge and the specification does not teach the person of ordinary skill how to make a splitter. 
However, in the ordinary AC to DC converter circuit, AC power passes through, at least one diode and positive rail to negative rail across at least one capacitor, and positive rail to negative rail across a load.  No item called a splitter is actually needed. An output lead of the diode and input leads of the capacitor and load can be connected directly together. The diode converts time varying AC to time varying DC. The capacitor charges when the time varying voltage increases to a voltage greater than the capacitor charge voltage while the load receives charge through the diode. The capacitor discharges through the load when the time varying DC voltage is less than the charged voltage on the capacitor.  
Claim 7 implies there is such the specification enables an arrangement of rotating the magnet with respect to the core, of not described structure, such that a steady DC charge is supplied to the part called the splitter.  This limitation is not enabled by the applicant’s specification, because the person would not know how, in view of the applicant’s specification, to obtain the steady DC charge without further structure.
Claim 1 recites generating an electric charge, a conductive core, a splitter, and  generation of electric charge with a combination of a conductive core and a rotating magnet.  The remarks applied to claim 7 regarding a conductive core, a splitter, and the implied generation of electric charge also not enabled with respect to claim 1.  Claim 1 also specifies further functions of the splitter receiving some charge or electricity and sending back other parts.  The specification does not enable the person of ordinary skill in the art in how to make the splitter. Claim 1 recites some other issues of enablement.  Claim 1 recites the load device adapted and configured to store electricity. A load is typically a device that uses the power in a powered circuit.  The specification does not enable an example of a load device that stores electricity. 
Claim 1 recites the magnet rotates.. on an electromagnetic rail around said conductive core in an infinite loop. The limitation indicate the electromagnetic rail is around the conductive core, but the specification and drawings indicate the rotating magnet and the electromagnetic rail are not around the conductive core, but positioned in a ring shape below the conductive core.
Claim 1 recites a frictionless surface and the conductive core positioned on the frictionless surface.  The specification does not teach any material for making the frictionless material. The specification does not teach how the magnetic flux changes as a function of time which is the condition for the physics law of induction.  The specification suggests the one magnet is disclosed rotating in a circular path below the ring shape of the conductive core. The amount of flux would reasonably be constant as a function of time.
Claims 2-6 are rejected for the reasons applied to claim 1.
Claim 13 recites another form of device for generating an electric charge, a conductive core in an infinite loop, a splitter, a frictionless and generation of electric charge with a combination of a conductive core and a rotating magnet.  
In support of claim 13, the specification teaches a core that is finite loop, not in infinite loop. The specification does not teach the person of ordinary skill how to make and use a splitter that provides the functions cited in the claims.  The specification does not suggest any materials to use for the frictionless surface. 
Claim 13 recites the magnet rotates.. on an electromagnetic rail around said conductive core in an infinite loop. The limitation indicate the electromagnetic rail is around the conductive core, but the specification and drawings indicate the rotating magnet and the electromagnetic rail are not around the conductive core, but positioned in a ring shape below the conductive core.
The specification does teach how to make the conductive core produce charge rather than voltage that alternates depending on where the magnetic flux is increasing or decreasing.  The specification does not teach how the magnetic flux changes as a function of time which is the condition for the physics law induction. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7-12, 1-6 and 13- is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The clear part of the claim first limitation is “rotating and levitating of at least one magnet on an electromagnetic rail” interpreted as a permanent magnet is levitated in a circular rail having a magnetically opposing pole to the magnet.  The part that is not clear is “around a conductive core in an infinite loop.  
It is not clear in what sense the loop is infinite. If this just means rotating around a loop multiple times, appropriate clarification is requested.
Claim 7 does not definitely define where the core is located with respect to the rail and magnet.  This can reasonably mean the core is central to the circular rail. Also, it is not clear in what sense the core is conductive. Does it conduct the magnetic field or something else?  A typical core in an electrical machine is magnetically conductive item made of laminated sheets of iron and has some part of it wrapped in a coil.  If this is not the kind of “core” that is referred, the examiner requests appropriate clarification.  The use of the term conductive with the term core renders the meaning of the claim indefinite. 
The next part of the claim that is not clear is “said rotation causing a magnetic field such that an electric charge is generated.”  Firstly, one will get the idea that the magnet causes the magnetic field, not rotation of the magnet around a circular electromagnetic rail. The phrase “such that” there is an unspecified arrangement where the rotation indicated “causes a magnetic field such that an electric charge is generated.”
Where a magnet is moved in circular path, this causes the static magnetic field of the magnet to be a time varying magnetic field.   In some instances a time varying magnetic field across a wire or wire loop induces a time varying voltage in a wire or wire loop, but it does not produce a charge.  The voltage across the wire or loop varies in voltage and polarity.  A circuit that includes the loop with the time varying voltage and a rectifier (i.e. diodes) produces a voltage that varies in voltage, but not polarity.  This circuit mimics what is called producing a charge. The output of this circuit can charge a capacitor to a voltage. 
The phrase “such that” in claim 7 is unclear because it is not clear if the applicant intends to invoke a 112, 6th paragraph interpretation of the phrase.  If this is the case the applicant must make it clear that a “means for” interpretation is invoked and provide support in the specification for the limitation. 
Claim 7 recites “an electric charge is generated” and is further unclear because the claim fails to indicated where the charge originates.  
Claims 2-12 are rejected for dependence 
Claim 1 recites an electromagnetic rail around said at least one magnet adapted and configured to levitate and rotate on an electromagnetic rail around said conductive core in an infinite loop, wherein said rotation causing a magnetic field.  It is not where the magnet rotate around said conductive core or the electromagnetic rail is around said conductive core.  In is not clear what is in an infinite loop, the rotation of the magnet or the electromagnetic loop, what is meant by the term “infinite loop.”  Is the infinite loop large or continuous. 
Claim 1 recite said rotation causing a magnetic field and magnet also sustains the magnetic field.  It is not clear in what sense the rotation causes a magnetic field since the magnet itself causes a magnetic field.  Also in what sense doe the magnet sustain the magnetic field if it is caused by rotation. 
Claim 1 recites a conductive core.  It is not clear in what sense the core is conductive. Does it conduct the magnetic field or something else? Regarding the comments from claim 7, it is not clear how the core correlates to what is normally thought of as the core.  
Claim 1 recites a device for generating an electric charge and that conditions for enabling the charge to be perpetual are the device is powered and the at least one magnet is rotating, but it is not clear from the claim where the charge that is generated comes from, nor how it is generated.  It is not clear how the conductive core correlates to the charge that is generated by the device, nor how the conductive core correlates to rotating magnet, nor how it correlates to the magnet field. 
Claim 1 recites that there is a frictionless surface and that the conductive core is positioned on the frictionless surface.  It is not clear from the claim why the conductive core needs to be positioned on a frictionless surface nor where the frictionless surface is positioned.
Typically in generators there is an air gap between the rotating and non-rotating parts of a generator, so there is very little friction between the rotating and non-rotating parts of the generator. 
Claims 2-6 are rejected for dependence on claim 1. 
Claim 13 is closely related to claim 1. Claim 13 is rejected as being indefinite for all the reason that apply to claim 1
Claims 14-20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Potentially Allowable Subject Matter
The examiner has not rejected any of claims 1-20 on the patentable merits, because the examiner did not discover any references that that teaches the limitations of the claims.   Nonetheless, the references cited in the form 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
The examiner appreciates the amendments to the specification and drawings.  The notes that the applicant has already received an action on the claims in the case could have reasonably predicted the claims would be rejected again. The examiner suggests the applicant make a claim to the disclosed structure, but not such things as a frictionless surface, an infinite loop, or perpetual current without adding energy. Keep in mind that an electromagnetic generator generates voltage and current and not charge.  There is a form of generator, especially electrostatic generators, which generates charge. The examiner suggests the applicant only claim what is enabled and that the claims are clearly understood. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 4, 2022